Law Offices Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, NW, Suite 500 Washington, D.C. 20036 (202) 419-8429 1933 Act Rule 497(j) 1933 Act File No. 002-73024 1940 Act File No. 811-03213 Direct Dial: (202) 419-8402 April 30, 2014 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Re: Nationwide Variable Insurance Trust (the “Registrant”) SEC File Nos. 002-73024and 811-03213 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of the Prospectuses for each of the following funds: American Century NVIT Growth Fund American Century NVIT Multi Cap Value Fund American Funds NVIT Asset Allocation Fund American Funds NVIT Bond Fund American Funds NVIT Global Growth Fund American Funds NVIT Growth Fund American Funds NVIT Growth-Income Fund Invesco NVIT Comstock Value Fund Loring Ward NVIT Capital Appreciation Fund Loring Ward NVIT Moderate Fund Neuberger Berman NVIT Multi Cap Opportunities Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Cardinal Aggressive Fund NVIT Cardinal Moderately Aggressive Fund NVIT Cardinal Capital Appreciation Fund NVIT Cardinal Moderate Fund NVIT Cardinal Balanced Fund NVIT Cardinal Moderately Conservative Fund NVIT Cardinal Conservative Fund NVIT Developing Markets Fund NVIT Emerging Markets Fund NVIT International Equity Fund NVIT Investor Destinations Aggressive Fund NVIT Investor Destinations Moderately Aggressive Fund NVIT Investor Destinations Capital Appreciation Fund NVIT Investor Destinations Moderate Fund NVIT Investor Destinations Balanced Fund NVIT Investor Destinations Moderately Conservative Fund NVIT Investor Destinations Conservative Fund NVIT Large Cap Growth Fund NVIT Multi-Manager International Growth Fund NVIT Multi-Manager International Value Fund NVIT Multi-Manager Large Cap Growth Fund NVIT Multi-Manager Large Cap Value Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Multi-Manager Small Cap Value Fund NVIT Multi-Manager Small Company Fund NVIT Nationwide Fund NVIT Real Estate Fund Templeton NVIT International Value Fund that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment Nos. 172/173 to the Registration Statement of the Registrant that has been filed electronically. Post-Effective Amendment Nos. 172/173became effective with the Securities and Exchange Commission on April 30, 2014. If you have any questions with the respect to the filing, please do not hesitate to telephone the undersigned at (202) 419-8402. Very truly yours, /s/Christopher J. Zimmerman Christopher J. Zimmerman
